Case 2:19-mj-O0080-PLM Document1 Filed 02/27/19 Page 1 of 30

AO 106 (Rev. 04/10) Application for a Search Warrant (Modified: WAWD 10-26-18)

FEB 27 2019 UNITED STATES DISTRICT COURT

ot for the
Western District of Washington

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)
a black and blue LG brand cellular phone associated
with telephone number 206-822-5522, more fully
described in Attachment A

Case No. MII9- 080

Ne ee ee ee et

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that | have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

a black and blue LG brand Model LM-X212TA cellular phone with serial number 804C Y YQ025962 and IMEI number 356351-09-025962-0 that
was associated with phone number 206-822-5522, more fully described in Attachment A, incorporated herein by reference.

located in the Western _ District of Washington , there is now concealed (identify the

 

person or describe the property to be seized):

See Attachment B, incorporated herein by reference.

The basis for the search under Fed. R. Crim. P. 4l(c) iS (check one or more):
Wf evidence of a crime;
Mf contraband, fruits of crime, or other items illegally possessed;
wm property designed for use, intended for use, or used in committing a crime;

© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 922(2)(1) Felon in Possession of a Firearm
21 U.S.C. § 841 (a)(1) Distribution/Possession w/Intent to Distribute Controlled Substances

The application is based on these facts:
¥ See Affidavit of Special Agent Lexie Widmer, continued on the attached sheet.

[] Delayed notice of days (give exact ending date if more than 30 days: is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

 

Pursuant to Fed. R. Crim. P. 4.1, this warrant is presented: [ ]oy reliable electronic means; or: [| telephonically recorded.
<. .

 

a Applicant ’s. signature
Lexie Widmer, Special Agent
Printed name and title

e foregoing affidavit was sworn to before me and signed in my presence, or
© The foregoing affidavi bef d signed in my p
© The above-named agent provided a sworn statement eee of the foregoing affidavit by telephone.

pate. MLL

Date: 02/27/2019
L Judge's signature

City and state: Seattle, Washington _ Paula L. McCandlis, United States Magistrate Judge
Printed name and title

 

 

USAO: 2018R01267

 
0 Oo WA Hw &B WY LY

NO Bw NO HNO NH KH NV NV KN KH KS HH Re Be Se ee
oo SDN OT BP WO NY KY DoD OO HS DR NH SF WD HYP KK CO

 

 

Case 2:19-mj-O0080-PLM Document1 Filed 02/27/19 Page 2 of 30

AFFIDAVIT

STATE OF WASHINGTON )
ss

dl

COUNTY OF KING

I, Lexie Widmer, a Special Agent with the Federal Bureau of Alcohol, Tobacco,
Firearms, and Explosives (ATF), in Seattle, Washington, having been duly sworn, state
as follows:

I. INTRODUCTION AND AGENT BACKGROUND

1. I, Lexie Widmer, am a Special Agent (SA) duly sworn and employed by the
U.S. Department of Justice Bureau of Alcohol, Tobacco, Firearms, and Explosives
(ATF). I am currently assigned to the Seattle V ATF Field Office, located within the
Seattle, Washington, Field Division. I have been employed as a special agent since July
2017.

2. lama graduate of Western Oregon University in Monmouth, Oregon,
where I received a Bachelor of Science in Computer Science and a Bachelor of Science
in Criminal Justice. I completed a twelve-week Criminal Investigator Training Program
(CITP) and a fifteen-week Special Agent Basic Training (SABT) at the ATF National
Academy/Federal Law Enforcement Training Center (FLETC) in Glynco, Georgia.

3. [am responsible for investigations involving specified unlawful activities,
to include violent crimes involving firearms that occur in the Western District of
Washington. I am also responsible for enforcing federal firearms and explosives laws
and related statutes in the Western District of Washington. I received training on the
proper investigative techniques for these violations, including the identification of
firearms and location of the firearms’ manufacture. I have actively participated in
investigations of criminal activity, including but not limited to: crimes against property,
narcotics-related crimes, and crimes involving the possession, use, theft, or transfer of
firearms. During these investigations, I have also participated in the execution of search

warrants and the seizure of evidence indicating the commission of criminal violations.

AFFIDAVIT OF SPECIAL AGENT WIDMER - 1 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2018R01267 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Oo JD HD OH FP WD NO

NO NH WN NY NO BD BK DN RO Oe RO eee
oO ND UO SF HY HY KH GS Oo Fe NDT DN FP WY HY KH S&S

 

 

Case 2:19-mj-O0080-PLM Document1 Filed 02/27/19 Page 3 of 30

Il. PURPOSE OF AFFIDAVIT

4, This Affidavit is submitted in support of a second application to search a
cellular phone (hereinafter “SUBJECT DEVICE”), described in Attachment A, attached
hereto and incorporated by this reference as if set forth fully herein. The SUBJECT
DEVICE was recovered from subject LORENZO BELL’s bedroom during execution of
a search warrant.

5. The SUBJECT DEVICE is a black and blue LG brand Model LM-
X212TA cellular phone with serial number 804C YYQ025962 and IMEI number 356351-
09-025962-0 that was associated with phone number 206-822-5522. The SUBJECT
DEVICE was entered into Seattle Police Department evidence as tag number 830840-3
and later transferred to ATF Evidence under case 787095-19-0010 as Item #0004.

6. The SUBJECT DEVICE is currently secured in the custody of the ATF
and is secured in the ATF Seattle V Field Office evidence vault in Seattle, Washington.

7. There is probable cause to believe that the SUBJECT DEVICE contains
evidence, fruits and instrumentalities of the following crimes: felon in possession of a
firearm, in violation of Title 18, United States Code, Section 922(g)(1), and distribution
and possession with intent to distribute controlled substances in violation of Title 21,
United States Code, Section 841(a)(1), as further described in Attachment B, attached
hereto and incorporated by this reference as if set forth fully herein.

8. The information set forth in this Affidavit consists of information I have
gathered and observed firsthand through the course of this investigation to date, as well
as information relayed to me by other law enforcement officers, my review of law
enforcement reports, and interviews of witnesses. Since this Affidavit is being submitted
for the limited purpose of obtaining a search warrant, I have not included every fact
known to me concerning this investigation. I have set forth only the facts that I believe

are essential to establish the necessary foundation for the issuance of such warrant.

AFFIDAVIT OF SPECIAL AGENT WIDMER - 2 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2018R01267 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Oo YHA UN fk WwW Bw &

NO NY NY NH YP HN DS KR RO ee
oo sn TN NH FS WY NYO eH DS lUOUlUlUlUmmOULUlCOUONlUrlUBlUWwRULN GUL CLC

 

 

Case 2:19-mj-O0080-PLM Document1 Filed 02/27/19 Page 4 of 30

Il. SUMMARY OF INVESTIGATION
A. Attempted Search of SUBJECT DEVICE.

9. On November 28, 2018, ATF Special Agent Greg Heller obtained search
warrant MJ18-545, authorizing the search of SUBJECT DEVICE. See Attachment C, the
application and search warrant previously issued under MJ18-545, attached hereto and
incorporated by this reference as if set forth fully herein. |

10. Special Agent Heller transferred custody of the SUBJECT DEVICE to
Seattle Police to begin the process of executing the warrant.

11. On December 6, 2018, Seattle Police Detective Darin Sugai attempted the
extraction process on the SUBJECT DEVICE, but was ultimately not able to overcome
the security features to complete the extraction. See Attachment D- Statement of
Detective Darin Sugai. The SUBJECT DEVICE was transferred back into ATF custody.

12. On February 26, 2019, I consulted with ATF Special Agent/Digital Media
Collection Specialist Catherine Cole. Special Agent Cole communicated to me she had
received information that there are available techniques and tools which may potentially
allow access to the SUBJECT DEVICE.

IV. CONCLUSION

13. Although the government believes that this second search may be
authorized under the previously issued search warrant, in an abundance of caution, the
government is requesting a new search warrant.

14. Based on the foregoing, I respectfully submit that there is probable cause to
search the SUBJECT DEVICE, more fully described in Attachment A, for evidence,
fruits, and instrumentalities of the crimes of felon in possession of a firearm, in violation
of Title 18, United States Code, Section 922(g)(1), and distribution and possession with
intent to distribute controlled substances in violation of Title 21, United States Code,

\\

\

\
AFFIDAVIT OF SPECIAL AGENT WIDMER - 3 UNITED STATES ATTORNEY
USAO #2018R01267 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Co Oo DPN DH He Ww PPO Ke

NO NO BP BP BK PO KR BR RO ee ee ee Ou
ao sa DBD MO Ff WY HH KY COG Oo re HS DH Hh BS WY YH =

 

 

Case 2:19-mj-O0080-PLM Document1 Filed 02/27/19 Page 5 of 30

Sections 841(a)(1), as further described in Attachment B.

Lexie Widmer, Special Agent
Alcohol, Tobacco, Firearms, and

Explosives (ATF)

, , re
Subscribed and sworn before me this Ohh day of February, 2019.

 

AULA L. McCANDLIS
United States Magistrate Judge

AFFIDAVIT OF SPECIAL AGENT WIDMER - 4 UNITED STATES ATTORNEY
USAO #2018ROI1 267 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Case 2:19-mj-O0080-PLM Document1 Filed 02/27/19 Page 6 of 30

ATTACHMENT A
Subject Device to Be Searched

The SUBJECT DEVICE is a black and blue LG brand Model LM-X212TA
cellular phone with serial number 804C Y YQ025962 and IMEI number 356351-09-
025962-0 that was associated with phone number 206-822-5522. The SUBJECT
DEVICE was entered into Seattle Police Department evidence as tag number 830840-3
and later transferred to ATF Evidence under case 787095-19-0010 as Item #0004.

The SUBJECT DEVICE is currently in the custody of ATF and is secured in the
ATF Seattle V Field Office evidence vault in Seattle, Washington.

With respect to the SUBJECT DEVICE, the authority to search includes both the
device itself and any associated SIM card, SD card, or other similar storage device found

within SUBJECT DEVICE at the time of its seizure on August 3, 2018.

ATTACHMENT A - 1 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2018R01267 SEATTLE, WASHINGTON 98101

(206) 553-7970
Case 2:19-mj-O0080-PLM Document1 Filed 02/27/19 Page 7 of 30

ATTACHMENT B

Items to be Seized

From the SUBJECT DEVICE described in Attachment A of this warrant, the
government is authorized to search for and seize the following items, which are evidence
and/or fruits of the commission of the following crimes: felon in possession of a firearm,
in violation of Title 18, United States Code, Section 922(g){1), and distribution and
possession with intent to distribute controlled substances in violation of Title 21, United
States Code, Section 841(a)(1):

a. Assigned number and identifying telephone serial number (ESN,
MIN, IMSI, or IMED);

b. Stored list of recent received, sent, and missed calls;
C. Stored contact information;
d. Stored photographs depicting controlled substances, currency, drug

packaging material, firearms, or other evidence of drug trafficking, and/or
which tend to identify the user of the phone or suspected co-conspirators,

including any metadata such as embedded GPS data associated with those
photographs; and

€. Stored text or chat messages related to possession or distribution of
controlled substances and possession or transfer of firearms, or which tend
to identify the user of the phone or suspected co-conspirators, including
TextNow, SnapChat, WhatsApp, or other similar messaging and social
media services where the data is stored on the telephone.

ATTACHMENT B - 1 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
USAO #2018R01267 SEATTLE, WASHINGTON 98101
(206) 553-7970
Case 2:19-mj-O0080-PLM Document1 Filed 02/27/19 Page 8 of 30

ATTACHMENT C

Application and Search Warrant
previously issued under MJ18-545

ATTACHMENT C- |

UNITED STATES ATTORNEY
USAO #2018R01267

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Case 2:19-mj-O0080-PLM Document1 Filed 02/27/19 Page 9 of 30

CERTITIAD TRO COPY
ATTEST: WILLIAM M. McoCooL
Clerk, O.8. District Court

 

 

AO 93 (Rey. 11/13) Search and Seizure Warrant : Wacker Diakriok hWaghington
py Le LHC.
UNITED STATES DISTRICT COURT ” Deputy Claris
for the

Western District of Washington

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)
a LG brand cell phone associated
with telephone number 206-822-5522

core. MYI8~ 545

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Western District of Washington
(identify the person or describe the property to be searched and give its location):

See Attachment A, attached hereto and incorporated by reference herein.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B, attached hereto and incorporated by reference herein.

YOU ARE COMMANDED to execute this warrant on or before December 12, 2018 (not to exceed 14 days)
@ in the daytime 6:00 a.m. to 10:00 pm. Oat any time in the day or night because goad cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and’a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to any U.S. Magistrate Judge in West. Dist. of Washington
(United States Magistrate Judge)

G Pursuant to 18 U.S.C. §.3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C,
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O for__days (not to exceed 30) +1 until, the facts justifying, the later specific date of

Date and time issued: 11/28/2018 10:00 am (fee Phpo~

Judge's signature

 

 

 

-City and state: Seattle, Washington v P, Donohue, United States Magistrate Judge
Printed name and title
ATTACHMENT C - 2 UNITED STATES ATTORNEY
USAO NoLZOree 1 2671267 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 9810 IBell_| 000665
(206) 553-7970

 
Case 2:19-mj-O0080-PLM Document 1 Filed 02/27/19 Page 10 of 30

AO 93 (Rev. 11/13) Scarch and Seizure Warrant (Page 2)

 

Return

 

Case No.:

 

Date and time warrant executed:

 

Copy of warrant and inventory left with:

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

Certification

 

designated judge.

Date:

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the

 

Executing officer’s signature

 

Printed name and title

 

 

ATTACHMENT C - 3
USAO #2018R01267

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 9810igel]_ 000666
(206) 553-7970 —
Case 2:19-mj-O0080-PLM Document1 Filed 02/27/19 Page 11 of 30

ATTACHMENT A

 

Subject Device to Be Searched

The SUBJECT DEVICE is a black and blue LG brand Model LM-X212TA
cellular phone with serial number 804CYYQ025962 and IMEI number 356351-09-
025962-0 that was associated with phone number 206-822-5522. The SUBJECT
DEVICE was entered into Seattle Police Department evidence as tag number 830840-3
and later transferred to ATF Evidence under case 787095-19-0010 as Item #0004.

The SUBJECT DEVICE is currently in the custody of ATF and is secured in the
ATF Seattle V Field Office evidence vault in Seattle, Washington. ,

With respect to the SUBJECT DEVICE, the authority to search includes both the
device itself and any associated SIM card, SD card, or other similar storage device found

within SUBJECT DEVICE at the time of its seizure on August 3, 2018.

ATTACHMENT C - 4 UNITED STATES ATTORNEY
USAO #2018R01267 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101IBel| OOQG667
(206) 553-7970
Case 2:19-mj-O0080-PLM Document1 Filed 02/27/19 Page 12 of 30

ATTACHMENT B

Items to be Seized

From the SUBJECT DEVICE described in Attachment A of this warrant, the
government is authorized to search for and seize the following items, which are evidence
and/or fruits of the commission of the following crimes: felon in possession of a firearm,
in violation of Title 18, United States Code, Section 922(g)(1), and distribution and
possession with intent to distribute controlled substances in violation of Title 21, United

States Code, Section 841(a)(1):

a. Assigned number and identifying telephone serial number (ESN,
MIN, IMSI, or IMED);

b. Stored list of recent received, sent, and missed calls;

Cc. Stored contact information;

d. Stored photographs depicting controlled substances, currency, drug
packaging material, firearms, or other evidence of drug trafficking, and/or
which tend to identify the user of the phone or suspected co-conspirators,
including any metadata such as embedded GPS data associated with those
photographs; and .

e. Stored text or chat messages related to possession or distribution of
controlled substances and possession or transfer of firearms, or which tend
to identify the user of the phone or suspected co-conspirators, including
TextNow, SnapChat, WhatsApp, or other similar messaging and social
media services where the data is stored on the telephone.

ATTACHMENT C - 5 UNITED STATES ATTORNEY
USAO #2018R01267 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 9810Ig6|| O00668
(206) 553-7970 —
Case 2:19-mj-O0080-PLM Document1 Filed 02/27/19 Page 13 of 30

CERLICTED [MAUR COPY
ATTEST: WILLIAM M, McCOOL

fawattad

 

2

AO ev. 04/10) Applicaton ies é Search Warrant

 

 

 

—— LODGED RECEIVED , Wortery,-Disirig i of Washington.
UNITED STATES DISTRICT COBRT._ 444 4.
NOV 28 2018 for the . Deputy Clerk.
fo SEATTLE Western District of Washington

CLERK US, LiSTRICT Coun
WESTERN DISTRICT GE WASHINGTON
BY : DEPUTY
In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)

aLG brand cell phone associated
‘with telephone number 206-822-5522

cone MIS 545

Na See Saar Ninel Soe Ngee!

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

property to be searched and give its location):
See Attachment A, attached and incorporated herein.
located in the Western District of Washington , there is now concealed (identify the

person or describe the property to be seized):
See Attachment B, attached and incorporated herein.

The basis for the search under Fed. R. Crim, P. 41(c) is (check one or more):
evidence of a crime;
wo contraband, fruits of crime, or other items illegally possessed;
& property designed for use, intended for use, or used in committing a crime;
Ca person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C, 922(2)(1) Felon in Possession of a Firearm
21 U.S.C. 84i(a)(1} Distribution/Possession w/Intent to Distribute Controlled Substances

The application is based on these facts:
Please see Affidavit of Special Agent Gregory Heller (ATF)

& Continued on the attached sheet.
O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

    

 

co” A t's signature

pecial Agent Gregory Heller (ATF)
Prinied name and title

Sworn to before me and signed in my presence,

Date: 11/28/2018 _ (pla B Ka C

Judge's signature

Hon. James P. Donohue, United States Mapistrate Judge

 

 

City and state: Seattle, Washington
Printed name and title
ATTACHMENT C - 6 UNITED STATES ATTORNEY
USAO #2018R01267 700 STEWART STREET, SUITE 5220
_ USAO No. 2018R01267 SEATTLE, WASHINGTON 9810IBal| 000669

(206) 553-7970
Oo CO YD NA mA BP WH WH Ee

Nb Ww NY YH NY NY HY WH NH =| | SH
SCI AAKRHONH SF 5S Cedanibh anus

 

 

Case 2:19-mj-O0080-PLM Document1 Filed 02/27/19 Page 14 of 30

AFFIDAVIT

STATE OF WASHINGTON )
COUNTY OF KING *

I, Gregory Heller, a Special Agent/Task Force Officer with the Federal Bureau of
Alcohol, Tobacco, Firearms, and Explosives (ATF), in Seattle, Washington, having been
duly sworn, state as follows: | |

INTRODUCTION AND AGENT BACKGROUND .

1. I am a special agent (SA) duly sworn and employed by the U.S.

Department of Justice Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF). I
am currently assigned to the Seattle V ATF Field Office, located within the Seattle,
Washington, Field Division. I have been employed as a special agent since September
2014. Prior to this employment, I was employed as a police officer and detective for
Gwinnett County, Georgia, from 2007 to 2014. In total, I have approximately eleven
years of state and federal law enforcement experience.

2. I am a graduate of Duke University in Durham, North Carolina, where I
received a Bachelor of Science in Engineering (B.S.E.) in Civil Engineering. I completed
a twelve-week Criminal Investigator Training Program (CITP) and a fourteen-week
Special Agent Basic Training (SABT) at the ATF National Academy/Federal Law —
Enforcement Training Center (FLETC) in Glynco, Georgia. I also completed a 23-week
Gwinnett County Police Training Academy and was a Peace Officer Standards and
Training (P.O.S.T.) certified peace officer in the State of Georgia.

3. I am responsible for investigations involving specified unlawful activities,
to include violent crimes involving firearms that occur in the Western District of
Washington. I am also responsible for enforcing federal firearms and explosives laws and
related statutes in the Western District of Washington. I received training on the proper
investigative techniques for these violations, including the identification of firearms and

location of the firearms’ manufacture. I have actively participated in investigations of

AFFIDAVIT OF SPECIAL AGENT HELLER - 1 . UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

USAO #2018R01267 SEATTLE, WASHINGTON 98101

ATTACHMENT C -7 UNITEBR PATER ATTORNEY
USAO #2018R01267 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101B@j] 000670
(206) 553-7970
Oo OS “I DH MW BB WH LH we

YY YY HN YH KB
OIA AKRHNH F&F 5S CeodWI_aaskRanvnbuos

 

 

Case 2:19-mj-O0080-PLM Document1 Filed 02/27/19 Page 15 of 30

criminal activity, including but not limited to: crimes against persons, crimes against
property, narcotics-related crimes, and crimes involving the possession, use, theft, or
transfer of firearms. During these investigations, I have also participated in the execution
of search warrants and the seizure of evidence indicating the commission of criminal
violations. As a law enforcement officer, I have testified under oath, affirmed to
applications of search and arrest warrants, and obtained electronic monitoring orders.
PURPOSE OF AFFIDAVIT

4. This Affidavit is submitted in support of an application to search a cellular
phone (hereinafter “SUBJECT DEVICE”), described in Attachment A, attached hereto
and incorporated by this reference as if set forth fully herein. As further explained below,
The SUBJECT DEVICE was recovered from subject LORENZO BELL’s bedroom
during execution of a search warrant. Furthermore, Seattle Police Detective William
Miller confirmed that the phone number associated with the SUBJECT DEVICE is 206-
822-5522, which is the same number that BELL provided to a confidential informant (CI)
after a controlled purchase of narcotics.

5, The SUBJECT DEVICE is a black and blue LG brand Model LM-
X212TA cellular phone with serial number 804CYYQ025962 and IMEI number 356351-

.09-025962-0 that was associated with phone number 206-822-5522. The SUBJECT

DEVICE was entered into Seattle Police Department evidence as tag number 830840-3
and later transferred to ATF Evidence under case 787095-19-0010 as Item #0004.

6. The SUBJECT DEVICE is currently in the custody of ATF and is secured
in the ATF Seattle V Field Office evidence vault in Seattle, Washington.

7. As set forth below, there is probable cause to believe that the SUBJECT
DEVICE contains evidence, fruits and instrumentalities of the following crimes: felon in
possession of a firearm, in violation of Title 18, United States Code, Section 922(g)(1),
and distribution and possession with intent to distribute controlled substances in violation
of Title 21, United States Code, Section 841(a)(1), as further described in Attachment B,
attached hereto and incorporated by this reference as if set forth fully herein.

AFFIDAVIT OF SPECIAL AGENT HELLER - 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

USAO #2018R01267 SEATTLE, WASHINGTON 98101

ATTACHMENT C - 8 UNITE PPS BSrH8& TTORNEY
USAO #2018R01267 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 9810 IBe]| 000871
(206) 553-7970 —
©o 8 “SN WH B&B WwW BB LH

YPN NYY YH HHH WD Bee

 

 

Case 2:19-mj-O0080-PLM Document1 Filed 02/27/19 Page 16 of 30

8. The information set forth in this Affidavit consists of information I have
gathered and observed firsthand through the course of this investigation to date, as well
as information relayed to me by other law enforcement officers, my review of law
enforcement reports, and interviews of witnesses. Since this Affidavit is being submitted . -

for the limited purpose of obtaining a search warrant, I have not included every fact

known to me concerning this investigation. I have set forth only the facts that I believe

aré essential to establish the necessary foundation for the issuance of such warrant.
SUMMARY OF INVESTIGATION

A. Background.

9. Seattle Police Detective William Miller has advised me of the following. In
June 2018, personnel assigned to SPD’s West Precinct noticed an uptick in narcotics
related activity in the vicinity of the King County Courthouse. These personnel created a
plan to target this activity and reached out to SPD’s Narcotics unit for assistance.
Detective Miller was assigned this project and began to do background research on a
provided list of known narcotic traffickers in the area. |

10. Detective Miller conducted his own surveillance of the area around the
King County Courthouse (516 3rd Avenue South) and observed the immense amount of
narcotics activity. Detective Miller observed numerous known drug traffickers standing
and parking vehicles near the courthouse to sell narcotics. He observed dealers arrive at
varying hours of the day and remain there whilst foot and vehicular traffic arrive to
purchase narcotics. |

ll. During this surveillance, Detective Miller observed a consistent dealer
arrive and park at the intersection of 3rd Avenue and Yesler Street in downtown Seattle.
This dealer is LORENZO H. BELL (DOB XX-XX-1945). Detective Miller was able to
identify BELL by sight after researching known narcotics traffickers in the downtown
core. According to Detective Miller, BELL typically arrived to the Third and Yesler-area
around 9:00 a.m.. This time coincided with the nearby Lazarus center breakfast service,

which provides meals to homeless individuals.

AFFIDAVIT OF SPECIAL AGENT HELLER -3 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

USAO #2018R01267 SEATILE, WASHINGTON 98101

ATTACHMENT C -9 UNITERR TETEV 4 TroRNEY
USAO #2018R01267 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 9810 IBell oco0672
(206) 553-7970
oOo Oo aI HD A BW PO &

Ww NYY NY NY NH HN Bee KE

 

 

Case 2:19-mj-O0080-PLM Document 1 Filed 02/27/19 Page 17 of 30

12. On June 27, 2018, around 9:30 a.m., Detective Miller observed BELL
parked at Third and Yesler. Throughout the surveillance, BELL was observed making
transactions in his vehicle, bearing Washington license plate AWE4811. Numerous
individuals would sit in BELL’s vehicle for a short time and exchange items. This is
indicative of narcotics trafficking.

13. On June 29, 2018, at 8:42 a.m., Undercover SPD Detective Chin
(hereinafter referred to as a “UC”) contacted BELL while BELL was parked at Third and
Yesler. BELL directed the UC to another dealer for the purchase of crack cocaine. BELL
did not want to sell to the UC because of the small amount of crack cocaine the UC asked
to purchase. After BELL facilitated this sale, he was observed by detectives making
several contacts with individuals inside his tan Mercedes Benz 420 bearing Washington
license plate AWE4811,

14. On July 5, 2018, BELL was observed parked near Third and Yesler in the
morning. BELL was observed making contacts with customers in his vehicle. Undercover
Detective Chin was sent to purchase narcotics from BELL. The UC spoke with BELL
through the passenger window, which was rolled down. BELL instructed the UC to get
inside the vehicle. The UC then sat in the car with the door open, to which BELL said “I
don’t do business this way, close the door.” The UC attempted again to purchase crack
cocaine from BELL, but BELL would not sell crack while the door to the Mercedes Benz
was open.

15. OnJuly 13, 2018, detectives observed BELL leave his apartment complex
(The Madison Apartments) at approximately 9:30 a.m. and drive his Mercedes Benz to
the 400 Block of Second Avenue Extension South in Seattle. Upon arriving in this area,
BELL exited the vehicle and went to the trunk where he removed a small backpack or
satchel. BELL remained in this block for an extended period of time before detectives left
for another operation. .

16. SPD used a confidential informant (CI) during this investigation. The CI

has worked with law enforcement in other investigations, which led to arrests and

AFFIDAVIT OF SPECIAL AGENT HELLER - 4 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

USAO #2018R01267 SRATTLE, WASHINGTON 98101

ATTACHMENT C - 10 UNITESS FATES ATTORNEY
USAO #2018R01267 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 9810 Ipaq] 000673
(206) 553-7970
Oo 6S SN HN BP WH PO eH

MN NN YH NK DN WD
SIA A ROD fF SEED ABRE ERAS

 

 

Case 2:19-mj-O0080-PLM Document1 Filed 02/27/19 Page 18 of 30

prosecutions for drug-related crimes. The CI was paid for his/her work with on this
investigation, including the controlled purchase of cocaine from BELL described in
greater detail below.!

17. On July 28, 2018, the CI called and stated BELL was observed driving a
newer 7-series BMW around Pioneer Square. The CI stated he/she observed BELL
dealing from this vehicle.

18. BELL was observed parked in the 200 block of Yesler Street sitting in a
silver BMW 745 bearing Washington license plate BJL2129. The bill of sale on this car
read as follows:

NOTIFICATIONS

THIS VEHICLE HAS BEEN SOLD. -
SLD/07-13-2018. ,

NAM/BELL, LORENZO.

STR/823 MADISON ST

APT 301.
CIT/SEATTLE.STA/WA.ZIP/98 104

19. Inthe week before July 31, 2018, ona date and time known to Detective
Miller and not further detailed to avoid revealing the CI’s identity, detectives met the
above-listed CI at a pre-determined meeting location in Seattle. The CI was searched for
narcotics, paraphernalia, currency and weapons. The CI was free from the listed items.
The CI was given pre-recorded buy money and instructed to purchase narcotics from
BELL. |

20. Detectives monitored the apartment complex at 823 Madison Street in
Seattle (The Madison Apartments), Through a conversation with BELL’s apartment
manager, detectives confirmed that BELL lived in unit 301. Detectives observed BELL’s
Mercedes Benz, bearing Washington license plate AWE4811, parked on Ninth Avenue
just south of Madison Street. This is the east side of the apartment complex. Detectives

 

' For purposes of this affidavit, the Court can assume that the CI has one criminal conviction within the past ten
years, for a drug offense, as well as older convictions for Assault 4 - DV (2001), DWI (1999), Reckless Driving

(1990), Damage Property (1990), Dangerous Drugs (1989), and Larceny (1989).

AFFIDAVIT OF SPECIAL AGENT HELLER - 5 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

USAO #2018R01267 SEATTLE, WASHINGTON 98101

ATTACHMENT C - 11 UNITE BS HErEY A TrORNEY
USAO #2018R01267 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 9810 1B @|| 000674
(206) 553-7970 —
oOo Oo SD KH A Hh WH Ww w=

NN wYNY YN NY'N DH B~
SCI DAA BONH SF SF Coriaaboaouxnoiis

 

 

Case 2:19-mj-O0080-PLM Document1 Filed 02/27/19 Page 19 of 30

observed BELL leave the front door of the apartment complex carrying a small backpack
or satchel. This backpack was placed in the trunk of the vehicle before BELL left the
parking space. BELL walked to the Mercedes Benz and drove to Pioneer Square. BELL
remained in the driver seat of the parked vehicle.

. 21. Once BELL parked, the CI traveled to BELL. The CI did not contact
anyone and was under constant observation by detectives. The CI entered the passenger
seat of the car and purchased crack cocaine from BELL. The CI then left BELL and went
to a pre-determined meet location where he/she met with detectives. While the Cl
traveled to this location he/she did not stop or contact anyone.

22. Once at the meet location, the CI handed over a quantity of narcotics which
contained suspected crack cocaine. The CI and their property were again searched for
narcotics, paraphernalia, currency and weapons. Again, the CI was free of the listed
items. The quantities of narcotics and price for them are known to Detective Miller and
not further detailed to avoid revealing the CI’s identity.

23. The CI stated he/she briefly spoke with BELL, whom he/she knows by the
street name of “Mustafa.” BELL gave his phone number to the CI for future transactions.
The CI provided “Mustafa’s” phone number as 206-822-5522. |

24. Detective Miller showed the CI a picture of BELL, and the CI confirmed
the photograph as the person he/she knows as “Mustafa.” There were no identifying
marks on the photograph presented to the CI. The CI was released and the listed crack
cocaine was transported to the Seattle Police Department for further processing.

25. Detective Miller conducted a field test on the suspected narcotics in
accordance with the protocols established by the Washington State Patrol Crime
Laboratory (WSPCL). He used the appropriate NIK field tester “G” to conduct the test
and received positive results for the presence of crack cocaine. The crack cocaine was
placed into evidence.

B. BELL?’s Arrest on August 3, 2018.

AFFIDAVIT OF SPECIAL AGENT HELLER - 6 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

USAO #2018R01267 SEATTLE, WASHINGTON 98101. -

ATTACHMENT C - 12 UNITEEPS ESTES ATTORNEY
USAO #2018R01267 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 9810IBel| 000675
(206) 553-7970
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

27
28

oOo Oo SD UN BB WwW BP

 

 

Case 2:19-mj-O0080-PLM Document1 Filed 02/27/19 Page 20 of 30

26. On July 31, 2018, Detective Miller applied for a search warrant for BELL’s
apartment unit, one of BELL’s vehicles (the Mercedes Benz), and BELL’s person. King
County Superior Court J udge Kristin Richardson issued the warrant.

27. On August 3, 2018, at about 6:45 a.m., BELL was arrested at First and
Cherry in downtown Seattle, after leaving his apartmenit in his BMW. Arresting officers
searched BELL and located a sandwich bag of crack cocaine, an Altoids tin with several
rocks of crack cocaine packaged for resale, and $190 in cash. BELL was transported to
the West Precinct. .

28. Investigators weighed the suspected crack cocaine recovered from BELL’s
person, which weighed 27.5 grams and 1.5 grams respectively. The substances field-

tested positive for cocaine.

C. Search of BELL’s Apartment on August 3, 2018.
29. At about 8:00 a.m., SPD’s South Precinct Anti-Crime Team (ACT) served

the search warrant at 823 Madison ST, unit 301, and the Mercedes Benz bearing
Washington license plate AWE4811. The officers found a female, E.B., inside the
apartment. Officers searched the apartment and located an Interarms Star 9mm
semiautomatic pistol bearing serial number 1603272 on BELL’s bed. The pistol had a
loaded magazine inserted, with an empty chamber. A second loaded 9mm magazine for
the pistol was located in a bag in the bedroom.

30. Asmall amount of crack cocaine and $36 cash were also recovered from
the apartment, along with paperwork in BELL’s name. The SUBJECT DEVICE was
also located in BELL’s bedroom, next to BELL’s bed. Detective Miller called 206-822-
5522, the phone number provided by the CI, and the SUBJECT DEVICE rang.

D. BELL’s Criminal History. |

31. Ihave reviewed BELL’s National Crime Information Center (NCIC)
criminal history record and confirmed that BELL has been convicted of at least nine
felonies in the State of Washington, including a conviction for Conspiracy to Commit a

Violation of the Uniform Controlled Substances Act: Deliver Cocaine, in King County

AFFIDAVIT OF SPECIAL AGENT HELLER - 7 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

USAO #2018R01267 SEATTLE, WASHINGTON 98101

ATTACHMENT C - 13 UNITERS FFE ATTORNEY

USAO #2018R01267 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101Be]| 000676
(206) 553-7970 =~
Oo Co SN DH HH BP WH BO H&

NY NY NY NY NY YY HY NY WY SY SS Ee
eordA GK ONH HS SFCeRBAARAAESHE OS

 

 

Case 2:19-mj-O0080-PLM Document 1 Filed 02/27/19 Page 21 of 30

Superior Court, Washington, under cause number 17-1-04705-4, dated on or about April
13, 2018. In Washington, a felony crime is punishable by a term of imprisonment
exceeding one year,

E. Interstate Nexus Examination of Firearms.

32. ATF Special Agent (SA) Oliver Mullins has been trained and is considered
an expert in the recognition of firearms and ammunition and their origin of manufacture.
After examining the Interarms Star 9mm pistol recovered in this case, SA Mullins
determined that this fireatm was not manufactured in the State of Washington and
therefore had traveled in interstate or foreign commerce prior to being possessed in the
State of Washington.

USE OF CELLULAR DEVICES IN DRUG TRAFFICKING

(33. Asa result of my training and experience, and based on my consultation
with other agents and law enforcement officers, I have an understanding of the manner in
which narcotics are distributed and the various roles played by individuals and groups in
their distribution. J have encountered and have become familiar with various tools,
methods, trends, paraphernalia, and related articles utilized by various traffickers in their
efforts to import, conceal, and distribute controlled substances. I am also familiar with the
manner in which drug traffickers use telephones, often cellular telephones, to conduct

their unlawful operations. I am also familiar with the manner in which drug traffickers

will use weapons to protect their drug activities and further its goals.

34, Based upon my training, experience, and conversations with other

1] experienced officers and agents, I know that:

a. Drug trafficking conspiracies usually take place over several months or
. years, and continue to operate even when enforcement activity results in
arrests and/or seizures of drugs and/or money. .
b. Persons involved in the distribution of controlled substances typically will
obtain and distribute drugs on a regular basis, much as a distributor of a

legal commodity would purchase stock for sale. Similarly, such drug

AFFIDAVIT OF SPECIAL AGENT HELLER - 8 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

USAO #2018R01267 SEATTLE, WASHINGTON 98101

ATTACHMENT C - 14 UNITES SPA ERA TTORNEY
USAO #2018R01267 , 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 9810IBe||_ 000677
(206) 553-7970
 

 

Case 2:19-mj-O0080-PLM Document1 Filed 02/27/19 Page 22 of 30

dealers will maintain an “inventory,” which will fluctuate in size depending

1
2 upon the demand for and the available supply of the product.
3 Those involved in the distribution of illicit drugs often communicate by
4 telephone in connection with their illegal activities in order to set up
5 meetings with coconspirators, conduct drug transactions, or to arrange for
6 the transportation drugs or drug proceeds.
7 Drug traffickers often document aspects of their criminal conduct through
8 photographs or videos of themselves, their associates, their property, and
9 their product. Drug traffickers usually maintain these photographs or videos |
10 in their possession.
M1 Drug traffickers routinely change telephone numbers in an attempt to
12 thwart law enforcement. When certain members of a drug trafficking
13 organization change their telephone numbers, they typically call other
14 members to alert them of the telephone number change.
15 Those involved in the distribution of illicit drugs often travel by car in
16 connection with their illegal activities in order to meet with coconspirators,
17 conduct drug transactions, or to transport drugs or drug proceeds.
18 Drug traffickers commonly have in their possession, that is, on their person,
19 at their residences, stash houses, storage units, garages, outbuildings and/or
20 vehicles, firearms, ammunition, and other weapons, which are used to
21 protect and secure their property. Persons who purchase and possess
22 firearms also tend to maintain the firearms and ammunition for lengthy
23 periods of time. Firearms can be acquired both legally and unlawfully,
24 without official / traceable documentation. Persons who acquire firearms
25 from Federal Firearms Licensees, through deliberated fraud and
26 concealment, often will also acquire firearms from private parties and other
27 sources unknown to ATF. Firearms or ammunition are often secreted at
28 other locations within their residential curtilage, and the identification of
AFFIDAVIT OF SPECIAL AGENT HELLER - 9 UNITED STATES ATTORNEY
USAO #2018R01267 SEATTLE, WASHINGTON 98101
USAO #2018R01267 100 STEWARTSTREET SUITE sd

SEATTLE, WASHINGTON 9810!R || QOO0678
(206) 553-7970
So i 2 a © *

NY NY WKY NH NH BY HB NH BD HS He Ee mo

 

 

Case 2:19-mj-O0080-PLM Document1 Filed 02/27/19 Page 23 of 30

these firearms will assist in establishing their origins. Persons who
purchase, possess, sell and/or trade firearms or ammunition commonly
maintain documents and items that are related to the purchase, ownership,
possession, sale and/or transfer of firearms, ammunition, and/or firearm
parts, including but not limited to driver’s licenses, telephone records,
telephone bills, address and telephone books, canceled checks, receipts,
bank records and other financial documentation on the owner’s person, at
the owner’s residence, or in vehicles that they own, use, or have access to.
Drug dealers use cellular telephones as a tool or instrumentality in
committing their criminal activity. They use them to maintain contact with
their suppliers, distributors, and customers. They prefer cellular telephones
because, first, they can be purchased without the location and personal
information that land lines require. Second, they can be easily carried to
permit the user maximum flexibility in meeting associates, avoiding police
surveillance, and traveling to obtain or distribute drugs. Third, they can be
passed between members of a drug conspiracy to allow substitution when
one member leaves the area temporarily. Since cellular phone use became
widespread, most of the drug dealers I have encountered have used cellular
telephone for their drug businesses. I also know that it is common for drug
traffickers to retain in their possession phones that they previously used, but
have discontinued actively using, for their drug trafficking business. Based
on my training and experience, the data maintained in a cellular telephone
used by a drug dealer is evidence of a crime or crimes. This includes the

following:

i, The assigned number to the cellular telephone (known as the mobile

directory number or MDN), and the identifying telephone serial
number (Electronic Serial Number, or ESN), (Mobile Identification
Number, or MIN), (International Mobile Subscriber Identity, or

ABFIDAVIT OF SPECIAL AGENT HELLER - 10 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

USAO #2018R01267 SEATTLE, WASHINGTON 98101
ATTACHMENT C - 16 UNITEBSPRTEYATTORNEY
USAO #2018R01267 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101Bel| 9000679
(206) 553-7970
WMO NN NRK WY DY
eA AK ONS HW FER RAAREBAHRAS

Oo © ~P NA NW BW PB eH

 

 

Case 2:19-mj-O0080-PLM Document1 Filed 02/27/19 Page 24 of 30

ii.

ili,

ATTACHMENT C - 17

USAO #2018R01267

IMSD), or (International Mobile Equipment Identity, or IMEI) are
important evidence because they reveal the service provider, allow
us to obtain subscriber information, and uniquely identify the
telephone. This information can be used to obtain toll records, to
identify contacts by this telephone with other cellular telephones
used by co-conspirators, to identify other telephones used by the
same subscriber or purchased as part of a package, and to confirm if
the telephone was contacted by a cooperating source.

The stored list of recent received, missed, and sent calls is important
evidence. It identifies telephones recently in contact with the
telephone user. This is valuable information in a drug investigation
because it will identify telephones used by other members of the
organization, such as suppliers, distributors and customers, and it
confirms the date and time of contacts. If the user is under
surveillance, it identifies what number he called during or around the
time of a drug transaction or surveilled meeting. Even if a contact
involves a telephone user not part of the conspiracy, the information
is helpful (and thus is evidence) because it leads to friends and
associates of the user who can identify the user, help locate the user,
and provide information about the user. Identifying a defendant’s
law-abiding friends is often just as useful as identifying his drug-
trafficking associates. The information is also valuable in the
firearms context because it will identify telephones used by other
individuals who ate part of illegal firearms transactions, and confirm
the date and time of contacts.

Stored text messages are important evidence, similar to stored

numbers. Agents can identify both drug associates, and friends of the

AFFIDAVIT OF SPECIAL AGENT HELLER - 11 . 00 Srey SrAtes A M9090
STEWART STREET, SUITE
USAO #2018R01267 SEATTLE, WASHINGTON 98101

“UNITEB SR T3rE8 4 TTORNEY
400 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101Bel]_ 000680
(206) 553-7970
oOo 6&6 YN DW HA BR WH WB

Db NYDN YN NWN WD —
eo ARE ODF FEO DAaARSaHRAS

 

 

Case 2:19-mj-O0080-PLM Document1 Filed 02/27/19 Page 25 of 30

iv.

ATTACHMENT C - 18
USAO #2018R01267

user who likely have helpful information about the user, his location,
and his activities.

Photographs on a cellular telephone are evidence because they help
identify the user, either through his or her own picture, or through
pictures of friends, family, and associates that can identify the user.
Pictures also identify associates likely to be members of the drug
trafficking organization. Some drug dealers photograph groups. of
associates, sometimes posing with weapons and showing identifiable
gang signs. Also, digital photos often have embedded “geocode” or
GPS information embedded in them. Geocode information is
typically the longitude and latitude where the photo was taken.
Showing where the photo was taken can have evidentiary value. This
location information is helpful because, for example, it can show
where coconspirators meet, where they travel, and where assets
might be located. Based on my training and experience in
investigating numerous firearms possession and trafficking offenses,

I am aware that when individuals who are prohibited from legally

_ possessing firearms seek to acquire firearms, they typically seek to

obtain the firearms from private sellers. A common way in which
these types of private firearm sales, also referred to as “street sales,”
are transacted is via electronic communications such as text
message, email, and/or telephone calls. I know that cell phones are
frequently used to arrange such transactions because of the
flexibility and mobility they offer. I am further aware that when
individuals are offering items of value for sale, such as firearms, it is
common for them to take a photograph of the item and send it via
text message or email to an interested party for their review, or to

take a photograph of it to post/advertise it via social media or the

AFFIDAVIT OF SPECIAL AGENT HELLER - 12 UNITED STATES ATTORNEY
USAO #2018R01267

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

UNITEBR TREY ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 9810!B@i|_ 000681
(206) 553-7970 —
 

 

Case 2:19-mj-O0080-PLM Document1 Filed 02/27/19 Page 26 of 30

  

 

1 internet. During numerous investigations of firearms sales, I have
2 found it to be common for buyer’s or seller’s cell phones to contain
3 photographs of the firearms that were bought or sold.
4 v. Stored address records are important evidence because they show the
5 user’s Close associates and family members, and they contain names
6 and nicknames connected to phone numbers that can be used to
7 identify suspects.
8 CONCLUSION
9 35. Based on the foregoing, I respectfully submit that there is probable cause to
10 |} search the SUBJECT DEVICE, more fully described in Attachment A, for evidence,
11 | fruits, and instrumentalities of the crimes of felon in possession of a firearm, in violation
12 || of Title 18, United States Code, Section 922(g)(1), and distribution and possession with
13 || intent to distribute controlled substances in violation of Title 21, United States Code,
14 |] Sections 841(a)(1), as further described in Attachment B.
15
16
17 ep feller, Special Agent
18 Alcohol, Tobacco, Firearms, and
Explosives (ATF)
19
20
2] Subscribed and swom before me this 28th day of November, 2018.
22
23
2 Mune PBC
25 ON. JAMES P, DONOHUE
26 nited States Magistrate Judge
27
28
AFFIDAVIT OF SPECIAL AGENT HELLER - 13 UNITED STATES ATTORNEY
USAO #2018R01267 Rear ne Waster 38101
eet | fEUn sas, ures

SEATTLE, WASHINGTON 98101R el 000682
(206) 553-7970
Case 2:19-mj-O0080-PLM Document1 Filed 02/27/19 Page 27 of 30

ATTACHMENT A .
Subject Device to Be Searched

The SUBJECT DEVICE is a black and blue LG brand Model LM-X212TA
cellular phone with serial number 804CYYQ025962 and IMEI number 35635 1-09-
025962-0 that was associated with phone number 206-822-5522. The SUBJECT
DEVICE was entered into Seattle Police Department evidence as tag number 830840-3
and later transferred to ATF Evidence under case 787095-19-0010 as Item #0004.

The SUBJECT DEVICE is currently in the custody of ATF and is secured in the
ATF Seattle V Field Office evidence vault in Seattle, Washington.

With respect to the SUBJECT DEVICE, the authority to search includes both the
device itself and any associated SIM card, SD card, or other similar storage device found

within SUBJECT DEVICE at the time of its seizure on August 3, 2018.

ATTACHMENT C - 20 UNITED STATES ATTORNEY
USAO #2018R01267 700 STEWART STREET, SUITE 5220 ~
SEATTLE, WASHINGTON 9810IBel| QOOO683 -
(206) 553-7970
Case 2:19-mj-O0080-PLM Document1 Filed 02/27/19 Page 28 of 30

ATTACHMENT B

Items to be Seized

From the SUBJECT DEVICE described in Attachment A of this warrant, the
government is authorized to search for and seize the following items, which are evidence
and/or fruits of the commission of the following crimes: felon in possession of a firearm,
in violation of Title 18, United States Code, Section 922(g)(1), and distribution and
possession with intent to distribute controlled substances in violation of Title 21, United
States Code, Section 841(a)(1): |

a, Assigned number and identifying telephone serial number (ESN,
MIN, IMSI, or IMED;

b. Stored list of recent received, sent, and missed calls;
c. Stored contact information;

d. Stored photographs depicting controlled substances, currency, drug
packaging material, firearms, or other evidence of drug trafficking, and/or
which tend to identify the user of the phone or suspected co-conspirators,
including any metadata such as embedded GPS data associated with those

photographs; and

e. Stored text or chat messages related to possession or distribution of
controlled substances and possession or transfer of firearms, or which tend
to identify the user of the phone or suspected co-conspirators, including
TextNow, SnapChat, WhatsApp, or other similar messaging and social
media services where the data is stored on the telephone.

ATTACHMENT C - 21 UNITED STATES ATTORNEY
USAO #2018R01267 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 9810IBel| OO00684
(206) 553-7970
Case 2:19-mj-O0080-PLM Document1 Filed 02/27/19 Page 29 of 30

ATTACHMENT D

Statement of Detective Darin Sugai

ATTACHMENT D - i UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2018R01267 SEATTLE, WASHINGTON 98101

(206) 553-7970
Case 2:19-mj-O0080-PLM Document 1 Filed 02/27/19 Page 30 of 30

 

 

 

 

 

 

 

 

 

 

 

Gy, samme STATEMENT FORM Sosa Orrene #
cy POLICE 18-286743
DEPARTMENT Revarep Eve
Date: Time: Place
12.10.18 0830 hrs Seattle Police Headquarters
Statement of: (1 Complainant (© Witness 0 Victim Officer ( Other:
Name (Last, First Ml) DOB
Sugai, Darin M.
Statement Taken By: Serial Unit
Self 6119 B771T
Transcribed by (Taped/Translated Statements) Serial Unit

 

 

 

 

On Thursday, December 6, 2018, I started the extraction process on a LG Aristo 2 Plus cell phone (ATF
Case #787095-19-0010 / Exhibit #4 / Model 4LM-X212TA / IMEI #356351090259620 / Serial

#804CY YQ025962 / ICCID #8901260142713667448 / Phone #206.822.5522 / Cell Service Provider: T-
Mobile) I received from Narcotics Unit Detective William Miller. Detective Miller also provided a signed
United States District Court Search Warrant authorizing the extraction of information from this cell phone
with no limitations.

After charging the cell phone’s battery, I removed the back cover and battery and documented the
model and IMEI numbers. I also removed the SIM card and documented the ICCID number and cell
service provider before re-inserting the SIM card back into the cell phone. I replaced the battery and
back cover and powered the cell phone on. J found that the cell phone required entry of a PIN to start
the power on cycle, which is called “‘secure startup.”

I checked the make and model of cell phone on the Cellebrite System and found that the system could
not bypass or decipher the PIN for this cell phone. I powered off the cell phone and removed the SIM
card. I placed the SIM card into the Cellebrite Touch device and selected to perform a SIM Data
Logical extraction. I completed the onscreen instructions before starting this process. Once the
extraction successfully completed, I removed the SIM card from the Cellebrite Touch device and re-
inserted back into the cell phone. I returned the cell phone to the ATF evidence bag.

I opened the SIM Data Logical extraction file on my desktop computer using the Cellebrite Physical
Analyzer computer application and documented the assigned phone number before generating a
Cellebrite report. This was the only extraction I could complete on this cell phone due to the PIN
requirement.

I returned the cell phone to Detective Miller and provided him the SIM Data Logical extraction file,
the Cellebrite report and the Cellebrite Reader computer application, which is needed to review the
report.

eK KK KKK RR KR AOR KH HE F&F End of Statement * * * * * * * * HR RR RK KR ER RR HF

 

Witness

 

Witness

 

 

 

X dS #4119

——_— UNITED STATES ATTORNEY
700 STEWART E 5220
Ly

TA NT D-2
Form sar ieh 018R01267 8101

SEATTLE, WAS!
(206) 553-7970
